FILED IN
4th COURT OF APPEALS
          •
    SAN ANTONIO, TX
 12:30 pm, Dec 14, 2016                                                                    E-FILED
  KEITH E. HOTTLE                                                                          Bexar County, County Clerk
CLERK OF THE COURT                                                                         Gerard Rickhoff
                                                                                           Accepted Date: 11/2/2016 5:00:01 PM
        2016CV04931                                                                        Accepted By: Enrique Caballero
                                                 CAUSE NO. 2016CV04931
                                                                                           Deputy   C~kA:

                                                               §    IN THE COUNTY COURT             lflV7 ~-
                                                                                                         01
                                                                                                                                        -
                The Bank ofNew York Mellon fka The             §
                Bank ofNew York, As Successor in               §
                Interest to JP Morgan Chase Bank, N.A., As     §    AT LAW N0.3
                Indenture Trustee for the NewCastle            §
                Mortgage Securities Trust 2006-1               §
                          Plaintiffs,                          §    BEXAR COUNTY, TEXAS
                                                               §
                v.                                             §
                                                               §
                James Ramirez and All Occupants
                                                               §
                      Defendant
                                                               §



                                                    NOTICE OF APPEAL

                       On October 14, 2016 came to be heard the above entitled and numbered cause. After
               hearing and considering pleadings, evidence and argument, the Court found that the Plaintiff is
               entitled to judgment. The Defendant hereby requests to appeal the judgment of this court to the
               Fourth Court of Appeals of Texas.

                                                                           Respectfully submitted,
                                                                             /sf James Minerve

                                                                           James Minerve
                                                                           State Bar No. 24008692
                                                                            115 Saddle Blanket Trail
                                                                           Buda, Texas 7861 0
                                                                           (888) 819-1440 Office
                                                                           (21 0) 336-5867 Direct
                                                                           (888) 230-6397 Fax
                                                                           jgm inerve@aol.com
                                                                           Attorney for Defendant James
                                                                           Ramirez




               Notice of Appeal                                                           Page I of2




                                                             73                                     Submit Date: 11/2/2016 4:45:14 PM
                                   CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the above and foregoing document was sent
to the following in accordance with the Texas Rules of Civil Procedure on this 24 1h day of October
2016:

VIA FAX: 972-247-0642

Christopher Ferguson
Jack O'Boyle & Associates
P.O.Box 8153699
Dallas, Texas 75381
T: 972-247-0653
F: 972-247-0642
E: chris(rujackoboyle.com

                                        /s/ James Minerve

                                         James Minerve




Notice of Appeal                                                            Page 2 of2




                                              74